DETAILED ACTION
This action is pursuant to the claims filed on 12/14/2021.  Claims 21-22, 26-33 and 35-40 are pending. A final action on the merits of claims 21-22, 26-33 and 35-40 is as follows.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 32 is/are objected to because of the following informalities:  
Claim 32 “each one of the plurality of mapping electrode” should read “each one of the plurality of mapping electrodes”.
Claim 38; “an insulative layer” should read “an insulative layer of the insulative material” to increase clarity.
Appropriate correction is required.
Double Patenting
Claims 21-22, 26-29, 31-33, 35-40 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of Patent No. 11,246,655 (reference patent). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the reference application anticipate the instant claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim 30 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,246,655 in view of Tun (U.S. PGPub No. 2014/0081111). 
Regarding claim 30, the reference patent fails to explicitly claim wherein the flexible tip assembly is formed from an expandable material.
In related prior art, Tun teaches a similar catheter device wherein the tip assembly is formed from a flexible expandable material (Fig 7 and [0060] balloon 702). Tun further teaches that this second embodiment (Fig 7) can include “any or all of the electrodes such as one or more electrode structures 142, ablation electrode 126, and the mapping ring electrodes 140 for the purpose of ablating and mapping tissues” of the first embodiment (Fig 3). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the tip assembly of the reference patent in view of Tun to incorporate a flexible tip assembly comprising an expandable material to arrive at the device of claim 30. Doing so would have been obvious to one of ordinary skill in the art to advantageously provide the catheter with the ability to map a tissue and locate a target tissue prior to ablation (Tun [0004] describing general purpose and advantage for having mapping and ablation functions on a single catheter) while maintaining the advantageous ability for the catheter to conform to the anatomical curves and irregular surfaces of the body to achieve better contact with target tissue (Tun [0060]).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 32-33 and 35-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 32 recites the limitation “the mapping electrode” in the final limitation of the claim. It is unclear which mapping electrode of “plurality of mapping electrodes” is being claimed in this limitation. For examination purposes this limitation will be interpreted to read “the plurality of mapping electrodes”. Claims 33 and 35 inherit this deficiency.
Claim 35 recites the “plurality of mapping electrodes are disposed on the underlying structure”. It is unclear how the mapping electrodes are disposed on the understructure of the flexible ablation electrode when parent claim 32 claims the plurality of mapping electrodes being “wherein multiple flexible segments of the flexible ablation electrode are connected to each one of the plurality of mapping electrode via an insulative layer”. For examination purposes, this limitation will be interpreted as the mapping electrodes being disposed on the insulative material wherein the insulative material is disposed on the underlying structure.
Claim 36 recites the limitation “the mapping electrode” in the final limitation of the claim. It is unclear which mapping electrode of “plurality of mapping electrodes” is being claimed in this limitation. For examination purposes this limitation will be interpreted to read “the plurality of mapping electrodes”. Claims 37-40 inherit this deficiency.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 21-22, 26-27, 29-33, 35-36, and 39-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over De La Rama (U.S. PGPub No. 2011/0313417) in view of Tun (U.S. PGPub No. 2014/0081111).
Regarding claim 21, De La Rama teaches a catheter (Fig 1 catheter of distal portion 10 of ablation catheter) comprising: an elongate shaft (shaft 22) extending along a shaft longitudinal axis and comprising a shaft proximal end and a shaft distal end (shaft 22 necessarily has proximal and distal end); a flexible tip assembly connected to the shaft distal end (flexible tip electrode assemblies 18/16), wherein the flexible tip assembly includes a flexible ablation electrode formed from a metallic material (flexible electrode segments 18/16; [0045] disclosing metallic materials), wherein the flexible ablation electrode extends radially about the shaft longitudinal axis (Fig 1 flexible electrode segments 16/18 extend radially about longitudinal axis); the flexible tip assembly is configured to: deliver ablation energy to the tissue of the patient with the flexible ablation electrode ([0041] disclosing flexible electrodes 16/18 as ablation elements), and wherein different portions of the flexible ablation electrode are defined by gaps existing therebetween (Fig 1, different portions of electrode segments 16/18 are defined by gaps 26/28 existing therebetween); wherein the flexible ablation electrode forms an underlying structure of the flexible tip assembly (flexible electrodes 16/18 form metallic structure of tip assembly); and an irrigation lumen extending through the elongate shaft and into an interior of the flexible tip assembly (Fig 2 lumen tubing 60 and 62; [0047]), wherein the irrigation lumen is configured to direct irrigation fluid from the interior of the flexible tip assembly past the flexible ablation electrode and the mapping electrode ([0047]). De La Rama further teaches using mapping electrodes at a tip 
De La Rama fails to teach wherein the flexible tip assembly is configured to : perform mapping functions in relation to a tissue of a patient with a mapping electrode disposed on the flexible tip assembly, wherein the flexible ablation electrode is disposed beneath an exterior surface of the mapping electrode; and wherein different portions of the flexible ablation electrode are connected to the mapping electrode via an insulative layer.
Tun teaches a catheter (Fig 1 catheter 100) comprising a similar tip assembly connected to the shaft distal end (Fig 5, tip assembly 124), wherein the tip assembly is configured to: perform mapping functions in relation to a tissue of a patient with a mapping electrode disposed on an insulative material (Fig 3 and [0053], electrode structure 142 comprises mapping electrode 132 disposed on insualtive material 312), wherein the flexible ablation electrode is disposed beneath an exterior surface of the mapping electrode (Fig 3 ablation electrode 126 is disposed beneath exterior surface of mapping electrode 132), wherein the flexible ablation electrode extends radially about the shaft longitudinal axis from beneath the exterior surface of the mapping electrode (Fig 3 ablation electrode 126 is disposed beneath exterior surface of mapping electrode 132 and extends around a shaft longitudinal axis). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the flexible ablation electrode of De La Rama in view of Tun to incorporate a mapping electrode disposed on a flexible insulative layer disposed on said ablation electrode such that such that the different portions of the flexible ablation electrode are connected to the mapping electrode via the insulative layer to arrive at the device of claim 21. Doing so would have been obvious to one of ordinary skill in the 
Regarding claim 22, in view of the De La Rama/Tun combination of claim 21 above.
Tun further teaches wherein the mapping electrode is configured to receive electrical signals from the tissue of the patient ([0040]). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the flexible ablation electrode of De La Rama in view of Tun to incorporate a mapping electrode disposed on a flexible insulative layer disposed on said ablation electrode such that the mapping electrode is configured to receive signals from tissue to arrive at the device of claim 22. Doing so would have been obvious to one of ordinary skill in the art to advantageously provide the catheter with the ability to map a tissue and locate a target tissue prior to ablation (De La Rama [0052]; Tun [0004] describing general purpose and advantage for having mapping and ablation functions on a single catheter) while maintaining the advantageous ability for the catheter to conform to the anatomical curves and irregular surfaces of the body to achieve better contact with target tissue (De La Rama; Fig 8c and [0038]).
Regarding claim 26, in view of the De La Rama/Tun combination of claim 22 above.
Tun further teaches a plurality of mapping electrodes dispersed across an exterior surface of the ablation electrode. (Fig 5 and [0053], mapping electrodes 132 of electrode structures 142). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the flexible ablation electrode 
Regarding claim 27, in view of the De La Rama/Tun combination of claim 26 above.
Tun further teaches wherein the plurality of mapping electrodes are circumferentially spaced apart from one another 
Regarding claim 29, in view of the combination of claim 27 above, De La Rama further teaches wherein the flexible tip assembly is adapted to conform to tissue ([0038]).
Regarding claim 30, the De La Rama/Tun combination teaches the device of claim 21 as stated above.
The first embodiment of Tun fails to teach wherein the flexible tip assembly is formed from an expandable material.
A second embodiment of Tun teaches a similar catheter device wherein the tip assembly is formed from a flexible expandable material (Fig 7 and [0060] balloon 702). Tun further teaches that this second embodiment (Fig 7) can include “any or all of the electrodes such as one or more electrode structures 142, ablation electrode 126, and the mapping ring electrodes 140 for the purpose of ablating and mapping tissues” of the first embodiment (Fig 3). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the tip assembly of De La Rama in view of the first and the second embodiment of Tun to incorporate a flexible tip assembly comprising an expandable material to arrive at the device of claim 30. Doing so would have been obvious to one of ordinary skill in the art to advantageously provide the catheter with the ability to map a tissue and locate a target tissue prior to ablation (De La Rama [0052]; Tun [0004] describing general purpose and advantage for having mapping and ablation functions on a single catheter) while maintaining the advantageous ability for the catheter to conform to the anatomical curves and irregular surfaces of the body to achieve better contact with target tissue (De La Rama; Fig 8c and [0038]; Tun [0060]).
Regarding claim 31, the De La Rama/Tun combination teaches the device of claim 21 as stated above. De La Rama further teaches a ring electrode disposed on the elongate shaft, proximally with respect to the flexible tip assembly (Fig 2 band electrodes 44; [0046]). 
Regarding claim 32, De La Rama teaches a catheter (Fig 1 catheter of distal portion 10 of ablation catheter) comprising: an elongate shaft (shaft 22) extending along a shaft longitudinal axis and comprising a shaft proximal end and a shaft distal end (shaft 22 necessarily has proximal and distal end); a flexible tip assembly connected to the shaft distal end (flexible tip electrode assemblies 18/16), wherein the flexible tip assembly includes a flexible ablation electrode formed from a metallic material (flexible electrode segments 18/16; [0045] disclosing metallic materials), wherein the flexible ablation electrode extends radially about the shaft longitudinal axis such that the flexible ablation electrode is revolved about the shaft longitudinal axis (Fig 1 flexible electrode segments 16/18 are revolved about longitudinal axis); the flexible tip assembly is configured to: deliver ablation energy to the tissue of the patient with the flexible ablation electrode ([0041] disclosing flexible electrodes 16/18 as ablation elements), and wherein multiple flexible segments of the flexible ablation electrode are defined by gaps existing therebetween (Fig 1, different segments of electrode segments 16/18 are defined by gaps 26/28 existing therebetween); wherein the flexible ablation electrode forms an underlying structure of the flexible tip assembly (flexible electrodes 16/18 form metallic structure of tip assembly); and an irrigation lumen extending through the elongate shaft and into an interior of the flexible tip assembly (Fig 2 lumen tubing 60 and 62; [0047]), wherein the irrigation lumen is configured to direct irrigation fluid from the interior of the flexible tip assembly past the flexible ablation electrode and around an entirety of a perimeter of the flexible tip ([0047] fluid flows out of 
De La Rama fails to teach wherein the flexible tip assembly is configured to : perform mapping functions in relation to a tissue of a patient with a mapping electrode disposed on the flexible tip assembly, wherein the mapping functions are performed with a plurality of mapping electrodes circumferentially spaced apart from one another; wherein an exterior surface of the flexible ablation electrode is disposed below an exterior surface of the mapping electrode; and wherein multiple flexible segments of the flexible ablation electrode are connected to each one of the mapping plurality of mapping electrodes via an insulating layer.
Tun teaches a catheter (Fig 1 catheter 100) comprising a similar tip assembly connected to the shaft distal end (Fig 5, tip assembly 124), wherein the tip assembly is configured to: perform mapping functions in relation to a tissue of a patient, wherein the mapping functions are performed with a plurality of mapping electrodes circumferentially spaced apart from one another (Fig 3, mapping electrodes 132) disposed on an insulative material (Fig 3 and [0053], electrode structure 142 comprises mapping electrode 132 disposed on insualtive material 312), wherein an exterior surface of the flexible ablation electrode is disposed below an exterior surface of the mapping electrode (Fig 3 portion of exterior surface of ablation electrode 126 is disposed below exterior surface of mapping electrode 132), wherein the flexible ablation electrode extends radially about the shaft longitudinal axis from beneath the exterior surface of the mapping electrode (Fig 3 ablation electrode 126 is disposed beneath exterior surface of mapping electrode 132 and extends around a shaft longitudinal axis). Therefore it would have been obvious to one of ordinary skill in the art before 
Regarding claim 33, in view of the combination of claim 32 as stated above. De La Rama further teaches wherein the flexible tip assembly includes a plurality of gaps, configured to allow the flexible tip assembly to conform to the tissue of the patient (Fig 1 gaps 26/28 of flexible tip 10).
Regarding claim 35, in view of the combination of claim 32 as stated above. Tun further teaches wherein a plurality of mapping electrodes are disposed on the understructure (Fig 3 mapping electrodes 132 disposed on understructure 124). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the flexible ablation electrode of De La Rama in view of Tun to incorporate a mapping electrode disposed on a flexible insulative layer disposed on said ablation electrode such that compression of a portion of the flexible ablation electrode on which the mapping electrode is disposed is allowed. Doing so would have been obvious to one of ordinary skill in the art to 
Regarding claim 36, De La Rama teaches a catheter (Fig 1 catheter of distal portion 10 of ablation catheter) comprising: an elongate shaft (shaft 22) extending along a shaft longitudinal axis and comprising a shaft proximal end and a shaft distal end (shaft 22 necessarily has proximal and distal end); a flexible tip assembly connected to the shaft distal end (flexible tip electrode assemblies 18/16), wherein the flexible tip assembly comprises a flexible ablation electrode formed via a metallic understructure of the flexible tip assembly (flexible electrode segments 18/16 define understructure of tip assembly; [0045] disclosing metallic materials); the ablation electrode configured to deliver ablation energy to a tissue of a patient ([0041); an irrigation lumen extending through the elongate shaft and into an interior of the flexible tip assembly (Fig 2 lumen tubing 60 and 62; [0047]), wherein the irrigation lumen is configured to direct irrigation fluid from the interior of the flexible tip assembly past the flexible ablation electrode and around an entirety of a perimeter of the flexible tip ([0047] fluid flows out of openings 26/28 such that the fluid flows around an entire perimeter of the flexible tip). De La Rama further teaches using mapping electrodes at a tip of a catheter to electrically map and locate a target tissue before applying an ablative energy ([0052]).
De La Rama fails to teach a plurality of mapping electrodes disposed on an insulative material, the insulative material being disposed on the metallic understructure, the plurality of 
Tun teaches a catheter (Fig 1 catheter 100) comprising a similar tip assembly connected to the shaft distal end (Fig 5, tip assembly 124), wherein the tip assembly comprises a plurality of mapping electrodes (Fig 3, mapping electrodes 132) disposed on an insulative material (Fig 3 and [0053], electrode structure 142 comprises mapping electrode 132 disposed on insulative material 312), the insulative material being disposed on the metallic understructure (Fig 5, insulative material 312 disposed on ablation electrode 126; [0038] ablation electrode 126 composed of platinum, gold or stainless steel); the plurality of mapping electrodes configured to perform mapping functions in relation to the tissue of the patient (mapping electrodes 132 configured for mapping tissue); wherein the insulative material is flexible ([0053] insulative base layer 312 is composed of polyimide: Examiner notes polyimide is a well-known flexible insulative material as evidenced by Woloszko (U.S.PGpub No. 2003/0216725) paragraph [0171]). A second embodiment of Tun teaches a similar catheter device wherein the tip assembly is formed from a flexible expandable material (Fig 7 and [0060] balloon 702). Tun further teaches a second embodiment comprising a similar catheter device wherein the tip assembly is formed from a flexible expandable material configured to compress (Fig 7 and [0060] balloon 702 second embodiment (Fig 7) can include “any or all of the electrodes such as one or more electrode structures 142, ablation electrode 126, and the mapping ring electrodes 140 for the purpose of ablating and mapping tissues” of the first embodiment (Fig 3)). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the flexible ablation 
Regarding claims 39-40, in view of the combination of claim 36 above, De La Rama further teaches wherein the understructure (Fig 1 flexible tip portions 16/18) includes a plurality of gaps, configured to allow the flexible tip assembly to conform to the tissue of the patient (Fig 1 gaps 26/28 of flexible tip 10) such that the understructure is configured to conform to the tissue of the patient ([0038]). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the understructure of Tun in view of De La Rama to incorporate the openings in the understructure to provide the flexible tip assembly with the ability to conform to the tissue of the patient. Doing so would advantageously allow the tip assembly and ablation electrode to conform to the anatomical curves and irregular surfaces of the body to achieve better contact with target tissue (See Fig 8c and [0038]).
Claims 28 and 37-38 is/are rejected under 35 U.S.C. 103 as being unpatentable over De La Rama in view of Tun, and in further view of Haissaguerre (U.S. PGPub No. 2004/0082860).
Regarding claims 28 and 37, the De La Rama/Tun combination teaches the device of claim 27 and 36 respectively as stated above.
De La Rama/Tun fail to explicitly teach wherein the plurality of mapping electrodes are equally spaced apart from one another.
In related catheter prior art, Haissaguerre teaches similar mapping electrodes wherein the plurality of mapping electrodes are equally spaced apart from one another and evenly dispersed about the tip (Fig 2 mapping electrodes 49 are equally spaced [0063]). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the mapping electrodes of De La Rama in view of Tun and Haissaguerre to incorporate the mapping electrodes that are equally dispersed about an understructure and equally spaced apart from one another to arrive at the devices of claims 28 and 37respectively. Providing equally spaced mapping electrodes around a circumference of a catheter would advantageously allow the mapping electrodes to contact an entire circumference a vessel or lumen and to also allow the catheter to provide the same mapping function regardless of rotational orientation of the tip.
Regarding claim 38, in view of the combination of claim 37 above, Tun further teaches wherein an insulative layer is disposed between each of the plurality of mapping electrodes and the understructure (Fig 3, insulative base layers 312 between mapping electrodes 132 and understructure 126 of flexible tip 124). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the flexible ablation electrode of De La Rama in view of Tun to incorporate a mapping electrode disposed on a flexible insulative layer disposed on said ablation electrode such that compression and flexing of a portion of the flexible ablation electrode on which the mapping electrode is .
Response to Arguments
Applicant's arguments filed 12/14/2021 have been fully considered but they are not persuasive.
Regarding independent claims 21 and 32, applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. In the instant case, on page 11 of the remarks, the applicant simply makes a general allegation that De La Rama and Tun fail to teach or suggest the newly incorporated limitations of claims 21 and 32 respectively. However, the examiner disagrees and maintains the De La Rama and Tun 103 rejection over claims 21 and 32. The De La Rama reference discloses the flexible ablation electrode having different portions being defined by gaps therebetween (Fig 1 portions of electrodes 16/18 are defined by gaps 26/28 existing therebetween). Furthermore, the Tun reference discloses a flexible ablation electrode 126 being disposed beneath an exterior surface of the mapping electrode 132 and the ablation electrode extending radially about the shaft longitudinal access. Therefore a combination of De La Rama in view of Tun to incorporate the mapping electrodes disposed on an insulative layer of 
Regarding claim 36, the applicant argues that the Tun reference fails to teach the use of a flexible insulative material to allow for flexing and compression of the portion of the flexible ablation electrode on which the mapping electrodes are disposed (see Pg 12-13 of Remarks). The applicant alleges that Tun’s disclosure of the use of “high temperature thermoset plastics with high dielectric properties” would not provide the requisite flexibility. The Examiner respectfully disagrees and maintains that polyimide is a well-known insulative and flexible material used in the art as evidenced by the Woloszko reference in paragraph [0171]. Furthermore, the Tun reference also contemplates the use of Ultem®, which is another well-known flexible and insulative material as evidenced by paragraph [0069] of Prescott (U.S. PGPub No. 2003/0114902) and paragraph [0026] of Mikhail (U.S. PGPub No. 2004/0087193). The use of Woloszko as an evidentiary reference to support the examiner’s assertion that polyimide is a well-known flexible material does not rely on impermissible hindsight benefit as alleged by the applicant, but rather simply supports the Examiner’s position that polyimide (and Ultem®) are flexible insulative materials contemplated by Tun. As such, these arguments are unpersuasive. 
Arguments regarding dependent claims 22, 26-31, 33, 35, and 37-40 are equally unpersuasive for all of the reasons stated above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adam Z Minchella whose telephone number is (571)272-8644. The examiner can normally be reached M-Th 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.Z.M./Examiner, Art Unit 3794                                                                                                                                                                                                        
/EUN HWA KIM/Primary Examiner, Art Unit 3794